RENDERED: DECEMBER 9, 2022; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2022-CA-0142-MR


DEMETERIS BENNETT                                                  APPELLANT


                APPEAL FROM HARDIN CIRCUIT COURT
v.            HONORABLE PAMELA K. ADDINGTON, JUDGE
                      ACTION NO. 13-CI-02032


WIRAWAN KLAHAN BENNETT
(NOW WILBURN)                                                        APPELLEE


                                   OPINION
                                  AFFIRMING

                                 ** ** ** ** **

BEFORE: COMBS, LAMBERT, AND TAYLOR, JUDGES.

COMBS, JUDGE: This appeal arises from a modification of a child custody

agreement. Demeteris Bennett appeals an order of the Hardin Circuit Court

entered on October 15, 2021, granting the motion of Bennett’s former spouse,

Wirawan Klahan Wilburn, to modify the timesharing portion of their joint custody

arrangement. After our review, we affirm.
             Bennett and Wilburn were married in Florida in December 2008 and

separated in 2013. They executed a separation agreement which was eventually

incorporated into the court’s divorce decree entered on May 7, 2014. They have

one child, D.A.B., born in 2008 (his full date of birth appears nowhere of record).

             Pursuant to the terms of the parties’ separation agreement and the

court’s decree, the parties exercise joint custody and control of D.A.B. From the

time of the decree, D.A.B. resided primarily with his father in Elizabethtown.

             In the autumn of 2020, Bennett, a civilian, accepted a position with

the Department of Defense that required him to move to Florida. He lives there

now with his wife and her thirteen-year-old son. Wilburn lives with her husband

and their preschool-aged daughter in Radcliff.

             In November 2020, Wilburn filed a motion to modify the parties’

timesharing schedule because of Bennett’s decision to relocate with the child to

Florida. In January 2021, Bennett filed with the court a mandatory notice of

relocation. In February 2021, Wilburn filed a motion asking the court to prohibit

Bennett from moving the child to Florida. In response, Bennett filed a motion to

enforce a provision of the parties’ settlement agreement that acknowledged the

likelihood of Bennett’s eventual transfer or relocation outside Kentucky and

Wilburn’s pledge that such a move “shall not constitute grounds for modification




                                         -2-
of primary custodial parent and that such a move will require modification of her

parenting time.”

             On July 12, 2021, the court conducted a hearing on the motion. It

heard from several witnesses and held an in camera interview with the child. The

court concluded that it retained authority to modify the parties’ timesharing

arrangement regardless of the terms of their separation agreement and that the best

interests of the child would be served by his remaining in Kentucky. Bennett’s

motion for post-judgment relief was denied. This appeal followed.

             Our standard of review is governed by Kentucky Rules of Civil

Procedure (CR) 52.01. CR 52.01 provides that the circuit court’s “[f]indings of

fact, shall not be set aside unless clearly erroneous, and due regard shall be given

to the opportunity of the trial court to judge the credibility of the witnesses.”

Findings of fact are not clearly erroneous where they are supported by substantial

evidence of probative value. Ky. State Racing Comm’n v. Fuller, 481 S.W.2d 298

(Ky. 1972). A circuit court’s decisions concerning timesharing under a joint

custody arrangement may be reversed only for an abuse of discretion. Hempel v.

Hempel, 380 S.W.3d 549 (Ky. App. 2012).

             On appeal, Bennett contends that the circuit court abused its discretion

because the evidence established: that his son had lived primarily with him since

the parties’ divorce; that he had always taken a proactive role in the child’s


                                          -3-
education; that he had always been involved in D.A.B.’s extracurricular activities;

and that he had attended to his dental and medical needs. He argues that the

evidence showed that Wilburn exercised her parenting time inconsistently -- at best

-- and that she failed to maintain an emotional bond with her son. Bennett

observed that Wilburn was $9,000 in arrears with respect to her child support

obligation. Finally, Bennett contends that the court failed to consider the specific

terms of the parties’ settlement agreement. He argues that fit parents have a

constitutional right to enter into agreements with respect to their child-rearing

decisions and that the court was required to give at least some weight to the terms

of their separation agreement that had specifically acknowledged that an out-of-

state move would not constitute grounds for a modification of Bennett’s role as

primary residential parent.

                The provisions of KRS1 403.320(3) control the court’s analysis as to

timesharing modification. Pennington v. Marcum, 266 S.W.3d 759 (Ky. 2008).

Modification is authorized under this provision where it serves the best interests of

the child. Id. In determining the best interests of the child, the court must consider

all relevant factors -- including those set forth in KRS 403.270(2). Among those

factors enumerated in KRS 403.270(2), the following are relevant in this matter:

wishes of the child’s parents; wishes of the child; interaction and interrelationship


1
    Kentucky Revised Statutes.

                                           -4-
of the child with his parents, siblings, and other persons who may significantly

affect the child’s best interests; and the child’s adjustment to his home, school, and

community.

             The court made findings of fact relevant to D.A.B.’s best interests. It

found that the child has lived in Hardin County since he was two years of age; that

he has thrived academically and as a member of his school’s basketball team and

church basketball league; that he has friends in Hardin County and long-standing

relationships with his doctor and dentist. The court found that the child has a good

relationship with his stepfather and little sister. It noted that Wilburn enjoyed a

flexible work schedule and believed that the child’s wishes should be respected.

The court found that D.A.B. expressed a sincere desire to remain in Kentucky with

his mother. Based upon its consideration of these factors, the circuit court

concluded that it was in D.A.B.’s best interests to remain in Kentucky.

             After a thorough review of the record, we are not persuaded that the

findings of the circuit court are clearly erroneous. It considered many relevant

factors -- including those enumerated by KRS 403.270. We cannot conclude that

the court abused its discretion by modifying the timesharing schedule.

             Nor are we persuaded that the circuit court erred by failing to give

weight to the terms of the parties’ separation agreement acknowledging,

prospectively, that any out-of-state move Bennett made would not constitute


                                          -5-
grounds for a modification of his role as primary residential custodian. This

agreement was prepared by Bennett’s attorney and executed while Wilburn

remained unrepresented.

             In Pennington v. Marcum, supra, the Supreme Court of Kentucky

explained that where a parent opposed the relocation of her child (but did not seek

to alter the joint decision-making scheme created by joint custody), she was

essentially seeking to have the existing timesharing arrangement changed, and she

needed only to establish that it was in her child’s best interests not to relocate.

Pennington established the legal burden of proof to be enforced by a circuit court

in deciding relocation disputes. To the extent that terms of the parties’ agreement

in the case before us attempted to alter or avoid the Pennington analysis, those

terms are unenforceable as a matter of law.

             The Commonwealth has an interest in protecting the best interests of

children within its jurisdiction; the parties are not at liberty privately to bargain

away legal standards created to ensure that interest is preserved. Both KRS

403.320(3) and Pennington have spoken clearly to elevate the best interest of the

child over any other agreement of the parties. By concluding that it was in the best

interests of D.A.B. to remain in Kentucky, the trial court did not err by replacing

Bennett with Wilburn as the child’s primary residential custodian. “[I]f a parent

who has been the primary residential parent relocates and the child does not, the


                                           -6-
primary residential parent will change.” Pennington, 266 S.W.3d at 769. The

court correctly applied the best interests of the child standard to determine the

relocation issue regardless of the parties’ settlement agreement.

             We affirm the order of the Hardin Circuit Court.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 William D. Tingley                        Jeremy S. Aldridge
 Hillary A. Hunt                           Elizabethtown, Kentucky
 Ft. Mitchell, Kentucky




                                         -7-